UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1380



MARIA KELLY, Individually, as Surviving Parent
and as Personal Representative of the Estate
of Tanya Marie Stanley; CHARLES STANLEY, as
Surviving Parent of Tanya Marie Stanley,

                                            Plaintiffs - Appellants,

          versus


TOTAL HEALTH CARE, Incorporated; UNITED STATES
OF AMERICA,

                                             Defendants - Appellees,

          and


TAYLOR RINTHIA STANLEY, a minor by her mother
and next friend, Maria Kelly; TERRI ELIZABETH
STANLEY, a minor by her mother and next
friend, Maria Kelly; KFC NATIONAL MANAGEMENT
CO., Incorporated; KENTUCKY FRIED CHICKEN OF
CALIFORNIA, INCORPORATED,

                                                 Parties in Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2433-JFM)


Submitted:   December 12, 2000            Decided:   January 23, 2001
Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Teri Spradlin-Dahn, THE LAW OFFICE OF L. TERI SPRADLIN-DAHN,
Annapolis, Maryland, for Appellants. Lynne A. Battaglia, United
States Attorney, Allen F. Loucks, Assistant United States Attorney,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants Maria Kelly and Charles Stanley appeal the district

court’s order dismissing their medical malpractice action pursuant

to Fed. R. Civ. P. 12(b)(1).   We have reviewed the record and the

district court’s opinion and find no reversible error.    We there-

fore affirm the dismissal of this action on the reasoning of the

district court.   See Kelly v. Total Health Care, Inc., No. CA-99-

2433-JFM (D. Md. Jan. 31, 2000); see 28 U.S.C. § 2401(b) (1994);

Gould v. United States Dep’t of Health & Human Servs., 905 F.2d

738, 742 (4th Cir. 1990) (en banc).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




                                 3